                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                                  CRIMINAL ACTION


    VERSUS                                                                    NO. 18-108


    THADDEUS BEAULIEU                                                         SECTION: “G”


                                                  ORDER1

           Before the Court is Defendant Thaddeus Beaulieu’s (“Beaulieu”) “Motion to Disqualify

Counsel.”2 In this case, the United States alleges that Beaulieu’s refusal to testify in United States

v. Dwayne Winans, Jr., et al., Criminal Docket No. 16-175, after being called before the Court and

granted immunity, constituted criminal contempt, and that he could face a sentence of more than

six months imprisonment. Considering all of the facts and circumstances leading up to Beaulieu’s

refusal to testify, the Court decided the case should be tried by a jury.3 In Beaulieu’s motion, he

requests that the Court disqualify Assistant United States Attorney Michael McMahon (“AUSA

McMahon”), as counsel for the Government, because Beaulieu alleges that AUSA McMahon is a

material witness and that he is not a disinterested prosecutor.4 Having considered the motion, the

memoranda in support and in opposition, the record, and the applicable law, the Court will deny

the motion.


1
  The Court notes that Defendant Thaddeus Beaulieu expressly waived his presence and oral argument for the
instant Motion. See Rec. Doc. 47.
2
    Rec. Doc. 22.
3
    Rec. Doc. 1 at 1.
4
    Rec. Doc. 22-1.

                                                       1
                                                    I. Background

A.         Factual Background

           On April 23, 2018, the Court issued a writ of habeas corpus ad testificandum to the Sheriff

of Orleans Parish, directing the Sheriff to surrender Beaulieu, who was in the custody of the

Sheriff, to federal authorities to testify in the underlying criminal trial.5 The underlying criminal

trial of Dwayne Winans, Jr. (“Winans”) and Bryson Tuesno (“Tuesno”) involved felony charges

for multiple armed bank robberies, car jackings, and obstruction of justice.6

           On April 25, 2018, Beaulieu was called to testify as a material witness for the prosecution.7

His testimony was not voluntary.8 When called as a witness, Beaulieu was brought before the

Court, took the stand, and immediately invoked his Fifth Amendment right against self-

incrimination and requested assistance of counsel.9 The Court promptly appointed the Federal

Public Defender’s Office as counsel for Beaulieu.10 The Federal Public Defender then appointed

Cynthia Cimino (“Cimino”) to represent Beaulieu. 11 Before proceeding, the Court provided

Beaulieu an opportunity to speak privately with his attorney.12 When the proceedings resumed,

the Court stated that “[AUSA McMahon] told the Court that he is going to give the witness full


5
     Case No. 16-CR-175, Rec. Doc. 198.
6
     Case No. 16-CR-175, Rec. Doc. 53.
7
     Case No. 16-CR-175, Rec. Doc. 201.
8
     Id.
9
     Case No. 16-CR-175, Trial Transcript, Testimony of Thaddeus Beaulieu at p. 1 (Apr. 25, 2018).
10
     Id. at 6; Case No. 16-CR-175, Rec. Doc. 211.
11
     Case No. 16-CR-175, Rec. Doc. 211.
12
     Case No. 16-CR-175, Trial Transcript, Testimony of Thaddeus Beaulieu at p. 7–8 (Apr. 25, 2018).

                                                           2
testimonial immunity. That usually comes in the form of a letter so if you could have your office

working on that letter….”13 To which AUSA McMahon responded, “sure.”14

            Later that day, the Court held a conference in chambers, with all parties present.15 During

the conference, Beaulieu’s attorney, Cimino, stated that Beaulieu refused to testify because he was

fearful of potential prosecution. 16 Cimino referred specifically to contradictions between her

client’s testimony and a Federal Bureau of Investigation Form 302 (“Form 302”), memorializing

a January 3, 2018 interview between an agent and Beaulieu.17 Cimino stated, “what I think that he

could potentially face would be charges of lying to a federal agent or perjury. I don’t know that

obstruction of justice would necessarily lie, but I can’t rule out that, or whatever the government

may choose to do, as a result of what I know my client would say versus what is memorialized in

the 302.”18 Later in the conference, Cimino again reiterated that “[t]he issues I delved into with

him with respect to what his testimony would be vis-à-vis what was memorialized in the 302 has

really been the focus on my concerns for my client.”19 The Court then clarified, “[s]o if [Beaulieu]

has this complete statutory immunity – well, let’s play this out – and that is his only concern against

self-incrimination, then he can certainly get on the stand. And if he explained whatever reason why

– if he has changed his testimony, he’s immune from any kind of prosecution right? If he has some


13
     Id. at 8.
14
     Id.
15
     Case No. 16-CR-175, Trial Transcript, In Chambers Conference (Apr. 25, 2018).
16
     Id. at 3–4.
17
     Id.
18
     Id.
19
     Id. at 12.

                                                         3
explanation as to why he signed then and maybe has a change of heart, he would have an

opportunity to do that. And [the United Stated] would have the opportunity to cross-examine him

on that issue.”20

           In further response, the United States stated that it had guaranteed Beaulieu informal

immunity through a letter from the United States Attorney’s Office.21 The letter stated:

           The United States agrees that no part of your testimony in this proceeding will be
           used directly against you in any legal proceeding. The United States may use any
           statements made in your testimony in a prosecution of you for making a false
           statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18
           U.S.C. § 1503, et seq.) or perjury (18 U.S.C. § 1621).22

           However, Beaulieu indicated that he would not testify voluntarily without a court order

requiring him to do so.23 Therefore, Beaulieu requested that the Court issue an order granting

formal immunity under 18 U.S.C. § 6002.24 Yet at the same time, when asked by the Court if it

was his “intention not to testify” and asked if “he just does not want to testify,” Beaulieu responded

personally by nodding his head in agreement.25 Further, in response, his attorney stated:


20
     Id.
21
     Id. at 4; Rec. Doc. 29-1 at 1.
22
     Rec. Doc. 43-1 at 1.
23
     Case No. 16-CR-175, Trial Transcript, In Chambers Conference at p. 4 (Apr. 25, 2018).
24
   Id. at 4; see United States v. Ramos, 537 F.3d 439, 453 n. 8 (5th Cir. 2008) (“Formal grants of immunity under the
immunity statutes are different in kind than informal immunity agreements. The former, as noted above, are creatures
of statute and their issuance, by a court order that conforms to the statute, supersedes the Fifth Amendment privilege.
In contrast, an informal immunity agreement is just that: an agreement between witness and government in which both
parties receive mutual benefits. A witness who testifies under an informal immunity agreement is not threatened with
contempt for his failure to testify, but instead with losing the benefit of the bargain he or she struck with the
government. Witnesses with informal immunity agreements therefore do not abdicate their Fifth Amendment privilege
when entering into the agreement; it is not until they testify that they give up the privilege. Indeed, informally
immunized witnesses cannot later preclude the use of their testimony in a subsequent trial, save in accordance with
their agreement with the government.”) (internal citations omitted).
25
     Case No. 16-CR-175, Trial Transcript, In Chambers Conference at p. 8 (Apr. 25, 2018).

                                                          4
            I will say that he did not control coming here today. It certainly is not his desire to
            get up on—burning desire to get up on the witness stand, because, as the
            government has rightfully identified, one of the defendants is his cousin and one is
            a—they grew up together since they were very small boys. So to the extent that he
            doesn't really—he does not want to take the witness stand against those people, that
            is true, Judge.26

            Regardless, in response to Beaulieu’s request, The United States stated that it could not

seek a court order granting formal immunity without the consent of the United States Department

Justice.27 The Court agreed to recess the proceedings and allow the United States to seek approval

from the Department of Justice, and then allow the United States to call Beaulieu as a witness

again the following day.28

            Before recess, AUSA McMahon further clarified that “Please note that immunity – it’s not

a license to lie. And the immunity doesn’t cover lying. So if [Beaulieu] doesn’t tell the truth, he

opens himself up to a perjury or a false statement prosecution. It’s not a license to lie.”29 In

response, Cimino, stated “Well, I’ve advised him as to the language that was in the letter that we



26
     Id. 8–9.
27
  Case No. 16-CR-175, Trial Transcript, In Chambers Conference at p. 5 (Apr. 25, 2018). 18 U.S.C. § 6002
provides:
         Whenever a witness refuses, on the basis of his privilege against self-incrimination, to testify or
         provide other information in a proceeding before or ancillary to—
         (1) a court or grand jury of the United States,
         (2) an agency of the United States, or
         (3) either House of Congress, a joint committee of the two Houses, or a committee or a
         subcommittee of either House,
         and the person presiding over the proceeding communicates to the witness an order issued under
         this title, the witness may not refuse to comply with the order on the basis of his privilege against
         self-incrimination; but no testimony or other information compelled under the order (or any
         information directly or indirectly derived from such testimony or other information) may be used
         against the witness in any criminal case, except a prosecution for perjury, giving a false statement,
         or otherwise failing to comply with the order.
28
     Case No. 16-CR-175, Trial Transcript, In Chambers Conference at p. 5 (Apr. 25, 2018).
29
     Id. at 13.

                                                          5
were presented, Judge, which did contemplate perjury or false statements to a law enforcement

officer…and obstruction. So I have gone over those with him.” 30 Cimino did not raise the

existence of another letter granting immunity without these exceptions with the Court at that time,

although now Beaulieu claims there was such a letter.

            The Court further informed Beaulieu that after given formal immunity through a court

order, he would no longer be able to assert his Fifth Amendment right against self-incrimination,

and that he would be in violation of a court order if he refused to testify.31 The Court further

informed Beaulieu that despite the protections of formal immunity, he would still be sworn to tell

the truth while testifying in court.32 Accordingly, the Court informed Beaulieu that he could face

consequences for criminal contempt, perjury, or making a false statement if he violated a court

order compelling him to testify.33

            On April 26, 2017, trial reconvened, and the United States informed the Court that it had

received authorization by letter from the Department of Justice to seek court ordered formal

immunity for Beaulieu.34 The United States then called Beaulieu back to the stand to testify.35

Again, Beaulieu refused to testify.36 The Court advised Beaulieu again that he could be held in




30
     Id. at 14.
31
     Id. at 17.
32
     Id. at 14–15.
33
     Id.
34
     Case No. 16-CR-175, Trial Transcript at p. 2 (Apr. 26, 2018).
35
     Id. at 3–4.
36
     Id. at 4.

                                                           6
contempt of Court for his refusal to testify. 37 Beaulieu stated that he had discussed the

ramifications of his decision not to testify with his attorney and understood the consequences.38

His attorney confirmed that this discussion occurred. 39 The Court ordered Beaulieu to testify

pursuant to 18 U.S.C. § 6002.40 Nevertheless, Beaulieu violated the order and refused to testify.41

Therefore, the Court set a hearing for May 15, 2018, for Beaulieu to appear and show cause why

he should not be held in criminal contempt for his failure to testify.42

            Because Beaulieu refused to testify, the United States asserted that Beaulieu was an

unavailable witness pursuant to Federal Rule of Evidence 804.43 Further, the United States sought

to admit the aforementioned Form 302, memorializing a January 3, 2018 interview between an

agent and Beaulieu.44 The United States argued that the Form 302 could be admitted without

Beaulieu’s testimony pursuant to Federal Rule of Evidence 804(b)(6) because Winans, a defendant

in the underlying criminal case, had wrongfully caused Beaulieu’s unavailability.45 Specifically,

the United States argued that several days earlier, Winans threatened Beaulieu in the presence of



37
     Id. at 15.
38
     Id. at 16.
39
     Id.
40
     Id.
41
     Id.
42
     Id. at 16–17; Rec. Doc. 216.
43
     Case No. 16-CR-175, Trial Transcript at p. 5–15 (Apr. 26, 2018).
44
     Id.
45
   Id. Federal Rule of Evidence 804(b)(6) provides an exception to the rule against hearsay where “[a] statement [is]
offered against a party that wrongfully caused—or acquiesced in wrongfully causing—the declarant’s unavailability
as a witness, and did so intending that result.” Fed. R. Evid. 804(b)(6).

                                                          7
a Deputy United States Marshal, Maurice Lightfoot (“Lightfoot”). 46 The United States called

Lightfoot to the stand to testify regarding the interaction between Winans and Beaulieu. 47

Lightfoot testified that on Monday, April 22, 2018, Winans and Beaulieu were both detained in

the cell block of the courthouse.48 According to Lightfoot, when Winans saw Beaulieu, Winans

said: “[Beaulieu] why you out here ratting and lying on people?”49 Lightfoot further testified that

Beaulieu responded that “[He] just mad because [I] beat two murder charges.”50 Lightfoot testified

that after this interaction, he separated the prisoners. 51 Based on this testimony, the Court

concluded that the United States had not shown by a preponderance of the evidence that Winans

wrongfully caused—or acquiesced in wrongfully causing—Beaulieu’s unavailability as a witness

such that the Form 302 would be admissible under Federal Rule of Evidence 804(b)(6) and did not

allow it into evidence.52 The Form 302 stated that Beaulieu identified Defendants Winans and

Tuesno in photographs related to armed bank robberies and that Winans and Tuesno attempted to

recruit Beaulieu for the bank robberies.53

B.          Procedural Background

            On May 10, 2018, the Court issued an Order requiring Beaulieu to appear before this Court



46
     Case No. 16-CR-175, Trial Transcript at pp. 6, 19 (Apr. 26, 2018).
47
     Id. at 18.
48
     Id. at 19.
49
     Id. at 20.
50
     Id.
51
     Id. at 20.
52
     Id. at 23–24.
53
     Case No. 16-CR-175, Trial Transcript, In Chambers Conference at p. 3 (Apr. 25, 2018).
                                                           8
on May 15, 2018, to show cause why he should not be held in criminal contempt for his failure to

testify. 54 The Court appointed Duane Evans, Acting United States Attorney, to prosecute the

matter.55

           At the May 15, 2018 hearing, the Court informed the parties that a person held in contempt

is entitled to a jury trial if the offense is treated as a felony, rather than a petty offense, and the

defendant faces a potential sentence of more than six months imprisonment.56 The Court inquired

whether the United States intended to seek a term of imprisonment of more than six months if

Beaulieu is convicted of contempt.57 The United States stated that it intends to seek a sentence of

more than six months imprisonment if Beaulieu is convicted of contempt.58 In support of this

position, the United States cited several cases, including a Fifth Circuit case, where contemnors

were sentenced to a term of imprisonment of five years for refusing to testify and analogized the

facts of those cases to the one presently before the Court.59 In response, counsel for Beaulieu did

not dispute the contempt charge, but responded that “in the defendant’s eyes, this was—does not

rise to the level of a serious offense with respect to the conduct by my client,” and thus he should

not be subject to a sentence of more than six months if convicted.60 The Court stated that refusal



54
     Case No. 16-CR-175, Rec. Doc. 216.
55
     Id.
56
     Rec. Doc. 4 at 3 (citing Cheff v. Schnackenberg, 384 U.S. 373 (1966)).
57
     Id.
58
     Id.
59
  Id. at 4 (citing United States v. Patrick, 542 F.2d 381 (7th Cir. 1976); United States v. Berardelli, 565 F.2d 24 (2nd
Cir. 1977); United States v. Brummitt, 665 F.2d 521 (5th Cir. 1981)).
60
     Id. at 4–5.

                                                           9
to testify under oath is not a “light matter” and thus, because the United States had provided

grounds demonstrating that Beaulieu could be facing a sentence of more than six months if

convicted, Beaulieu was entitled to a jury trial.61

           On May 21, 2018, the Court issued a written Order, citing facts and authority, finding it

appropriate to treat this matter as a felony, rather than a petty offense, and directed the Clerk of

Court to assign a criminal action number for this matter.62 The Court further ordered that a status

conference be held on June 14, 2018 at 4:00 p.m. for the purpose of scheduling a trial date.63

During the status conference, counsel for Beaulieu argued once again that this matter not be set

for trial by jury.64 In response, the Court granted leave for the parties to submit further briefing on

whether Beaulieu’s refusal to testify should be treated as a petty offense or felony offense.65 On

June 28, 2018 Beaulieu filed a memorandum regarding the issue of the seriousness of the

contempt.66 On July 12, 2018 the United States filed an opposition.67 On July 23, 2018 the Court

issued an order again finding that the alleged contempt could be found to be a felony offense and

set a jury trial.68

           On August 10, 2018, the Court granted defense counsel Cimino’s motion for leave to


61
     Id. at 7–8.
62
     Rec. Doc. 1.
63
     Id.
64
     Rec. Doc. 2.
65
     Rec. Doc. 3.
66
     Rec. Doc. 5.
67
     Rec. Doc. 6.
68
     Rec. Doc. 7.

                                                  10
withdraw as counsel of record for Beaulieu and appointed new defense counsel Charles Marshall.69

On September 26, 2018, Beaulieu’s counsel sent an email to the Court stating that he “believes

recusal is appropriate in this case under 28 U.S.C. § 455(a)” and offered to provide the Court with

a letter setting forth his position.70

           The Court set a telephone conference for September 27, 2018 to inquire whether the request

for recusal was based on extrajudicial information the Court might have inadvertently been privy

to.71 Hearing none, the Court told Beaulieu’s counsel that, if he believed recusal is appropriate, he

should file a motion so the issue could be fully addressed.72 On October 1, 2018, Beaulieu filed a

Motion to Recuse Pursuant to 28 U.S.C. § 455(a).73 The Government filed an opposition to the

instant motion on October 10, 2018.74 On October 15, 2018, with leave of Court, Beaulieu filed a

reply brief in further support of the motion.75 On October 19, 2018, the Court denied the motion

to recuse, stating “[i]n conclusion, Beaulieu presents no evidence of extrajudicial knowledge and

no evidence that the Court cannot serve as an impartial decision-maker in this case. Furthermore,

the Court was not impermissibly steered in setting a jury trial after finding that Beaulieu’s criminal

contempt charge could be punished by more than six months imprisonment if convicted. Based on

the evidence and arguments before the Court at the time, it merely acted to preserve Beaulieu’s


69
     Rec. Doc. 11.
70
     Rec. Doc. 28 at 1; see attached correspondence.
71
     Id.
72
     Id.
73
     Rec. Doc. 25.
74
     Rec. Doc. 32.
75
     Rec. Doc. 42.

                                                       11
right to a jury trial, as any court would, in such a case, and by doing so does not disqualify itself.”76

           On October 31, 2018, in response to this Court’s order denying the Motion to Recuse,

Beaulieu filed a “Motion and Incorporated Memorandum Requesting a Stay of Proceedings,”77

requesting that the Court stay proceedings pending resolution of a petition contemporaneously

filed with the United States Court of Appeals for the Fifth Circuit requesting a writ of mandamus

seeking recusal of this Court from the above captioned case.78 On November 9, 2018, the Fifth

Circuit issued an Order denying the writ of mandamus.79 On November 14, 2018, the Court denied

Beaulieu’s motion to stay as moot.80

           On September 26, 2018, Beaulieu also filed the instant motion to disqualify counsel81

regarding AUSA McMahon and a motion to compel the Government to produce Brady evidence

regarding an alleged third “full immunity” letter that granted Beaulieu immunity from prosecution

for perjury in Court.82 The United States opposed both motions.83 The motion to compel was

referred to United States Magistrate Judge Janis van Meerveld who found that “the veracity of the

government’s claim that the [full immunity] letter does not exist is an issue better reserved for




76
     Rec. Doc. 48 at 27.
77
     Rec. Doc. 52.
78
  Id. at 1 (referencing Petition for Writ of Mandamus, In re Thaddeus Beaulieu, No. 18-31167 (5th Cir. Oct. 31,
2018)).
79
     Order Denying Petition for Writ of Mandamus, In re Thaddeus Beaulieu, No. 18-31167 (5th Cir. Nov. 9, 2018)).
80
     Rec. Doc. 58.
81
     Rec. Doc. 22.
82
     Rec. Doc. 23.
83
     Rec. Docs. 29, 30.

                                                         12
trial.”84 The Magistrate Judge granted the motion in part and denied the motion in part, ordering

AUSA McMahon to search for the letter in dispute and either produce the letter or certify, under

penalty of perjury, that he has searched for and produced all letters offering Beaulieu immunity.85

On October 31, 2018, AUSA McMahon certified to the Court, under penalty of perjury, that there

were only two immunities letters, which did not include the letter in dispute by Beaulieu.86

            The motion to disqualify counsel is presently before the Court.

                                         II. Parties’ Arguments

A.          Beaulieu’s Arguments in Support of the Motion to Disqualify

            In the motion, Beaulieu argues that the Court should disqualify AUSA McMahon because:

(1) AUSA McMahon “participated in key events central to theory of the defense” and is thus a

material witness, and (2) he is not a “disinterested prosecutor.”87

            1. Argument that AUSA McMahon is a material witness

            Beaulieu states that “he intends to present a defense that his decision not to testify was

justified because prosecutors in the underlying matter…(including lead counsel AUSA Michael

McMahon) violated his due process rights by initially granting him full immunity with no

exceptions (under which [Beaulieu] agreed to testify) but then improperly withdrew that immunity

and substituted it with partial immunity under 18 USC 6002.”88 Beaulieu also alleges that “lead



84
     Rec. Doc. 50 at 1.
85
     Id. at 8.
86
     Rec. Doc. 51.
87
     Rec. Doc. 22-1.
88
     Id. at 1.

                                                    13
counsel for the government, AUSA McMahon, compounded this due process violation by

delivering a threat to Mr. Beaulieu, before he took the stand, that if his trial testimony differed in

any way from an FBI agent’s 302 memorandum, he would be prosecuted to the full extent of the

law.”89

            Beaulieu alleges that the factual basis for his defense is supported by the affidavit of his

former defense counsel, Cimino.90 In the attached affidavit, Cimino alleges that the “United States

Attorney Office for the Eastern District of Louisiana provided [Beaulieu] with a letter which

granted him complete immunity to testify at trial without any exceptions.”91 Cimino then alleges

that “[p]rior to being afforded the ability to testify under complete immunity on April 25, the

government took back the original complete immunity letter and provided a second letter of

immunity on April 25…[which] contained certain exceptions.” 92 Further, Cimino alleges that

“[a]fter providing the second letter of immunity, lead counsel for the government, AUSA

McMahon stated that Mr. Beaulieu would be prosecuted to the full extent of the law if his trial

testimony differed in any way from an FBI agent’s 302 memorandum relating to a prior interview

of Mr. Beaulieu.” Cimino finally claims that “due to the exceptions in the second April 25 letter,

Mr. Beaulieu invoked his 5th Amendment right and refused to testify.”93

            Based on these alleged events, Beaulieu argues that “AUSA McMahon [is a] material



89
     Id.
90
     Id. at 2.
91
     Rec. Doc. 22-2 at 1.
92
     Id. at 1–2.
93
     Id. at 2.

                                                    14
witness[] with first hand knowledge and actual participation in the key events that form the basis

of Mr. Beaulieu’s defense.”94 Beaulieu alleges that his argument is supported by the local rules

for the Eastern District of Louisiana, the Louisiana Rules of Professional Conduct, and the Model

Rules, which “prohibit a lawyer from acting as an advocate at a trial in which the lawyer is ‘likely

to be a necessary witness.’”95 Specifically, Beaulieu refers to Rule 3.7 of the Rules of Professional

Conduct, which provides:

           (a) A lawyer shall not act as advocate at a trial in which the lawyer is likely to be a
               necessary witness unless:

                    (1) the testimony relates to an uncontested issue;

                    (2) the testimony relates to the nature and value of legal services rendered in the
                    case; or

                    (3) disqualification of the lawyer would work substantial hardship on the client.96

           Beaulieu alleges that AUSA McMahon is a necessary witness on disputed matters that are

essential to the defense of this matter involving the initial grant of full immunity, the improper

withdrawal of that immunity, and “the threat of prosecution by AUSA McMahon to [Beaulieu] if

his testimony differed at all from the FBI agent’s 302.”97 Beaulieu does not cite to any controlling

case law on this issue.

           2. Argument that AUSA McMahon is not a disinterested prosecutor

           In the alternative, Beaulieu alleges that AUSA McMahon should be disqualified because


94
     Rec. Doc. 22-1 at 2.
95
  Id. at 3 (citing Local Rule 83.2.3; Louisiana Rules of Professional Conduct 3.7(a); Model Rules of Profession
Conduct Rule 3.7(a)).
96
     Id.
97
     Id.

                                                        15
he is not a disinterested prosecutor.98 In support, Beaulieu points to comments made by AUSA

McMahon at the May 15, 2018 hearing regarding whether the Court should set this matter for a

jury trial. 99 Specifically, Beaulieu points to AUSA McMahon’s comment that Mr. Beaulieu’s

offense “was disrespectful to the Court and to the very system of justice. We can’t just have that.

The order of contempt, it invalidates the Court’s authority.”100 Beaulieu also points to AUSA

McMahon’s statements that “an appropriate sentence would be that of the maximum for

obstruction of justice,” and “this is no light matter and we recommend a 5-year sentence for Mr.

Beaulieu.”101 Additionally, Beaulieu alleges that AUSA McMahon “improperly tried to get the

Court to proceed directly to sentencing on this contempt matter” based on his comment that “[t]he

Court in this context, the Court may consider what occurred in its presence without the need for

further testimony.”102

             Further, Beaulieu points to AUSA McMahon’s statements at the September 19, 2018 bond

hearing on this matter that Beaulieu was a “danger to the community.”103 Beaulieu alleges that

these statements collectively show AUSA McMahon’s “overzealousness” and demonstrate he

cannot serve as a “disinterested” prosecutor in this matter.104

B.           The United States’ Arguments in Opposition to the Motion to Disqualify


98
      Id. at 5.
99
      Id. at 6.
100
      Id. (citing Rec. Doc. 4 at 4).
101
      Id. (citing Rec. Doc. 4 at 4).
102
      Id. at 8 (citing Rec. Doc. 4 at 8).
103
      Id. at 7 (citing Rec. Doc. 19).
104
      Id. at 7–8.

                                                  16
            In opposition, the United States alleges that both of Beaulieu’s arguments are “equally

meritless, both factually and legally.”105

            1. Argument that AUSA McMahon is not a material witness

            The United States argues that AUSA McMahon is not a material witness to any “total

immunity” letter because the United States alleges that this letter does not exist.106 To support this

claim, the Government references its arguments in opposition to Beaulieu’s Brady motion, in

which the United States asserted there were only two immunity letters, neither of which was ever

withdrawn: the April 25, 2018 “queen for a day” letter and the April 26, 2018 statutory immunity

letter.107

            Additionally, the United States argues that AUSA McMahon is not a material witness to

any immunity transaction because tasks related to immunity were delegated to other prosecutors,

in concert with then-Criminal chief Patrice Harris Sullivan, thus AUSA McMahon would not have

witnessed any alleged immunity letter transaction.108

            2. Argument that AUSA McMahon is a disinterested prosecutor

            The United States argues that AUSA McMahon can serve as a disinterested prosecutor

because he has not threatened Beaulieu and his statements, taken in context, do not merit

disqualification.109 First, the United States argues that AUSA McMahon has never threatened



105
      Rec. Doc. 30 at 1.
106
      Id.
107
      Id. at 1–2.
108
      Id. at 2.
109
      Id. at 2–3.

                                                  17
Beaulieu as he has never spoken directly to Beaulieu before.110 Instead, the United States asserts

that AUSA McMahon’s statement, taken in context, were intended to apprise Beaulieu’s counsel,

Cimino, that “her client would be subject to prosecution for perjury or false statement if he lied on

the stand.”111 Further, the United States asserts that AUSA McMahon moved to detain Beaulieu

based on a history of violence on the record.112 The United States ultimately argues that Beaulieu

fails to present arguments or cases that compel AUSA McMahon’s disqualification.113

C.          Beaulieu’s Arguments in Further Support of the Motion to Disqualify

            In reply, Beaulieu reasserts both his previous arguments, that AUSA McMahon is a

material witness and that he is not a disinterested prosecutor.114

            1. Argument that AUSA McMahon is a material witness

            Beaulieu argues that AUSA McMahon is a “material witness and key participant” to the

alleged grant of “complete immunity” in an initial immunity letter that was later revoked.115 In

support of this allegation, Beaulieu points to an excerpt from the April 25, 2018 trial transcript in

which the Court asked AUSA McMahon if he was “going to give him complete testimonial

immunity” and then AUSA McMahon replied “[y]es, indeed.”116 Beaulieu also points to another

except from that trial transcript in which the Court stated “Mr. McMahon told the Court that he is


110
      Id. at 3.
111
      Id.
112
      Id.
113
      Id. at 4.
114
      Rec. Doc. 40.
115
      Rec. Doc. 40 at 1.
116
      Id. at 2.

                                                 18
going to give the witness full testimonial immunity. That usually comes in the form of a letter so

if you could have your office working on that letter –,” to which AUSA McMahon replied

“sure.”117

            Beaulieu also argues that AUSA McMahon is a key witness based on his threats made “on

and off the record.” 118 However, the only specific “threat” that Beaulieu points to is AUSA

McMahon’s statements on the record, confirming with Cimino, that her client would not be given

immunity to lie in his testimony.119

            2.       Argument that AUSA McMahon is not a disinterested prosecutor

            Beaulieu again argues that AUSA McMahon is not a disinterested prosecutor as evidenced

by his alleged “defamatory statements” regarding a conspiracy between former defense counsel

Cimino and current defense counsel in this case. 120 Beaulieu argues that AUSA McMahon’s

assertions of conspiracy between current counsel and Cimino are proven false because Cimino

made arguments regarding an initial “complete” immunity letter in a June 28, 2018 memorandum

on the record, which predates current defense counsel’s involvement in the case. 121 Beaulieu

argues that because AUSA McMahon raises this issue, he is not a “disinterested prosecutor.”122

                                         III. Legal Standard




117
      Id. at 3.
118
      Id. at 5.
119
      Id. at 4–5.
120
      Id. at 6.
121
      Id. (citing Rec. Doc. 5 at 2).
122
      Id. at 7.

                                                  19
            “Motions to disqualify are substantive motions affecting the rights of the parties and are

determined by applying standards developed under federal law.”123 “[D]isqualification cases are

governed by state and national ethical standards adopted by the court.” 124 The Fifth Circuit

considers four legal standards relevant to the resolution of a motion to disqualify: (1) the Court's

Local Rules; (2) the American Bar Association's (“ABA”) Model Rules of Professional Conduct

(the “Model Rules”); (3) the ABA's Model Code of Professional Responsibility (the “Model

Code”); and (4) the state rules of professional conduct.125 If the applicable standards conflict, a

court must then “weigh the relative merits of each of the various competing disqualification

rules.”126 However, if “the relevant local and national ethical canons provide a useful guide for

adjudicating motions to disqualify, they are not controlling.”127

            Courts interpret these rules the same as any other source of law. 128 In considering a

disqualification motion, courts view the rules in light of the litigant's rights and the public interest,

considering “whether a conflict has (1) the appearance of impropriety in general, or (2) a possibility

that a specific impropriety will occur, and (3) the likelihood of public suspicion from the

impropriety outweighs any social interests which will be served by the lawyer's continued

participation in the case.”129


123
      In re Dresser Indus., Inc., 972 F.2d 540, 543 (5th Cir.1992).
124
    Horaist v. Doctor’s Hosp. of Opelousas, 255 F.3d 261, 266 (5th Cir. 2001) (quoting In re Am. Airlines, Inc., 972
F.2d 605, 605 (5th Cir. 1992)).
125
      Id.
126
      F.D.I.C. v. U.S. Fire Ins. Co., 50 F.3d 1304, 1312 (5th Cir. 1995).
127
      Id. at 1314.
128
      In re Dresser Indus., 972 F.2d 540, 543 (5th Cir. 1992).
129
      Id. at 544.
                                                            20
                                                IV. Analysis

           Here, Beaulieu argues that the Court should disqualify AUSA McMahon because: (1)

AUSA McMahon “participated in key events central to theory of the defense” and is thus a material

witness, and (2) he is not a “disinterested prosecutor.”130 Specifically, Beaulieu states that AUSA

McMahon is a witness to an alleged “complete” immunity letter, not in the record, and that AUSA

McMahon is a witness based on the alleged threats he made against Beaulieu.131

A.         AUSA McMahon as a material witness

           In the instant motion requesting disqualification, Beaulieu refers to the following ethical

canons: (1) the Local Rules for the Eastern District of Louisiana (“Local Rules”); (2) the American

Bar Association's Model Rules of Professional Conduct (“Model Rules”); (3) the Louisiana Rules

of Professional Conduct (“Louisiana Rules”). Local Rule 83.2.3, which addresses the “Rules of

Conduct” for attorneys, states that the Eastern District of Louisiana adopts the Louisiana Rules.

Further, Rule 3.7 of the Louisiana Rules is identical to Rule 3.7 of the Model Rules. Both hold:

           (a) A Lawyer shall not act as advocate at a trial in which the lawyer is likely to be
               a necessary witness unless:
               (1) The testimony relates to an uncontested issue;
               (2) The testimony relates to the nature and value of legal services rendered in
                   the case; or;
               (3) Disqualification of the lawyer would work substantial hardship on the
                   client.

           Therefore, the question before the Court is whether AUSA McMahon is a “necessary

witness.”132 A lawyer is a “necessary witness” when they have unique testimony to present, but



130
      Rec. Doc. 22-1.
131
      Id. at 2–4; Rec. Doc. 40 at 1–5.
132
      See Model Rule 3.7, Louisiana Rule 3.7.

                                                    21
“is not likely to be a necessary witness” when evidence pertaining to each matter to which he could

testify is available from another source.133 In Horaist, for example, the Fifth Circuit held that a

lawyer was not a necessary witness and the district court did not act in error in refusing to

disqualify him because his testimony was cumulative of the potential testimony of other

witnesses.134 Likewise, in Starnes, the Fifth Circuit held that a lead prosecutor who participated

in extrajudicial searches involved in the case, was not a necessary witness because other law

enforcement agents were present during these searches.135

            Beaulieu alleges AUSA McMahon is a necessary witness because “he intends to present a

defense that his decision not to testify was justified because prosecutors in the underlying

matter…(including lead counsel AUSA Michael McMahon) violated his due process rights by

initially granting him full immunity with no exceptions (under which [Beaulieu] agreed to testify)

but then improperly withdrew that immunity and substituted it with partial immunity under 18

USC 6002.”136 Beaulieu also alleges that “lead counsel for the government, AUSA McMahon,

compounded this due process violation by delivering a threat to Mr. Beaulieu, before he took the

stand, that if his trial testimony differed in any way from an FBI agent’s 302 memorandum, he

would be prosecuted to the full extent of the law.”137

            Beaulieu alleges that his defense is supported by the affidavit of his former defense counsel,



133
      United States v. Starnes, 157 F. App’x 687, 693–94 (5th Cir. 2005) (quoting Horaist, 255 F.3d at 267).
134
      Horaist, 255 F.3d at 267.
135
      Starnes, 157 F. App’x at 694.
136
      Rec. Doc. 22-1 at 1.
137
      Id.

                                                           22
Cimino.138 In her affidavit, Cimino alleges that the “United States Attorney [sic] Office for the

Eastern District of Louisiana provided [Beaulieu] with a letter which granted him complete

immunity to testify at trial without any exceptions.”139 Cimino then alleges that “[p]rior to being

afforded the ability to testify under complete immunity on April 25, the government took back the

original complete immunity letter and provided a second letter of immunity on April 25…[which]

contained certain exceptions.”140 Further, Cimino alleges that “[a]fter providing the second letter

of immunity, lead counsel for the government, AUSA McMahon stated that Mr. Beaulieu would

be prosecuted to the full extent of the law if his trial testimony differed in any way from an FBI

agent’s 302 memorandum relating to a prior interview of Mr. Beaulieu.”141 Cimino finally claims

that “due to the exceptions in the second April 25 letter, Mr. Beaulieu invoked his 5th Amendment

right and refused to testify.”142 Based on these allegations, Beaulieu argues that “AUSA McMahon

[is a] material witness[] with first hand knowledge and actual participation in the key events that

form the basis of Mr. Beaulieu’s defense.”143

            In further support of these allegations, Beaulieu points to an excerpt from the April 25,

2018 trial transcript in which the Court asked AUSA McMahon if he was “going to give him

complete testimonial immunity” and then AUSA McMahon replied “[y]es, indeed.”144 Beaulieu


138
      Id. at 2.
139
      Rec. Doc. 22-2 at 1.
140
      Id. at 1–2.
141
      Id. at 2.
142
      Id.
143
      Rec. Doc. 22-1 at 2.
144
      Rec. Doc. 40 at 2.

                                                   23
also points to another excerpt from that trial transcript in which the Court stated “Mr. McMahon

told the Court that he is going to give the witness full testimonial immunity. That usually comes

in the form of a letter so if you could have your office working on that letter,” to which AUSA

McMahon replied “sure.”145

            Beaulieu also reasserts in his reply that AUSA McMahon is a key witness based on his

threats made “on and off the record.”146 However, the only specific “threat” that Beaulieu points

to is AUSA McMahon’s statements on the record, confirming with Cimino, that her client would

not be given immunity to lie in his testimony before the Court.147

            Despite Beaulieu’s assertions, AUSA McMahon is not a necessary witness. Beaulieu does

not allege that AUSA McMahon has any unique testimony to provide in this case. All testimony

that would be provided by AUSA McMahon is either already on the record or relates to conduct

that occurred in the presence of other individuals that could be called to testify. Specifically,

Cimino’s affidavit on which Beaulieu relies states that the “United States Attorney [sic] Office for

the Eastern District of Louisiana provided [Beaulieu] with a letter which granted him complete

immunity to testify at trial without any exceptions.”148 Cimino further states that “[p]rior to being

afforded the ability to testify under complete immunity on April 25, the government took back the

original complete immunity letter and provided a second letter of immunity on April 25…[which]




145
      Id. at 3.
146
      Id. at 5.
147
      Id. at 4–5.
148
      Rec. Doc. 22-2 at 1 (emphasis added).

                                                 24
contained certain exceptions.”149 Beaulieu does not argue that AUSA McMahon dealt with this

letter or that he had any personal contact with Beaulieu.

            Assistant United States Attorney Patrice Sullivan (“AUSA Sullivan”), has submitted an

affidavit stating that she was the attorney who handled the immunity discussions at issue now, not

AUSA McMahon.150 In her sworn affidavit, AUSA Sullivan states that she was present in the

courtroom during the relevant proceedings and that she “was the first government representative

to offer any type of immunity to Mr. Beaulieu as other AUSAs were in the courtroom tending to

the trial proceedings.”151 AUSA Sullivan stated that this letter, which she calls the “Queen for a

Day” letter, dated April 25, 2018, offered informal immunity and prohibited derivative use of

Beaulieu’s testimony.152 AUSA Sullivan further stated that “the first and only letter offered to Mr.

Beaulieu on April 25, 2018 was the Queen for a Day [letter].”153 AUSA Sullivan then states that,

due to Beaulieu’s refusal to testify and request for formal immunity, she applied to the United

States Department of Justice Office of Enforcement Operations for a formal immunity letter

pursuant to Title 18, United States Code Section 6002.154 This is the second immunity letter that

was presented to the Court and Beaulieu on April 26, 2018. AUSA Sullivan definitively states that

“there was no withdrawn immunity offer.”155


149
      Id. at 1–2 (emphasis added).
150
      Rec. Doc. 29-1 at 1.
151
      Id.
152
      Id.
153
      Rec. Doc. 29-1 at 2.
154
      Id.
155
      Id.

                                                 25
           Beyond what is contained in the record and observed by others in Court, Beaulieu does not

allege that AUSA McMahon had any extrajudicial contact with him at any point before, during, or

after the trial. In fact, at the time Beaulieu was brought to testify, he was in state custody, so AUSA

McMahon would not have had an opportunity to speak with him outside of a courtroom or jail

setting.156 AUSA McMahon states, through the United States’ opposition to this motion, that he

has “never spoke to Beaulieu; [he] never uttered a word to him,” and Beaulieu provides no

evidence or substantive argument otherwise. 157 Thus, any interaction between Beaulieu and

AUSA McMahon happened on the record, under the gaze of this Court. While Beaulieu makes

cursory allegations that AUSA McMahon made threats “on and off the record,” Beaulieu only

points to McMahon’s explanation, on the record, of the consequences Beaulieu might face if he

failed to testify despite this Court’s order.158 However, this quote is part of a larger conversation,

facilitated by the Court, with all parties present, to ensure that Beaulieu understood his rights and

the consequences of his refusal to testify.159 AUSA McMahon’s statements do not constitute a

“threat.” Instead, AUSA McMahon’s statements are evidence of responsible prosecution, as

AUSA McMahon helped ensure Beaulieu understood the consequences of his refusal to testify.

Accordingly, the Court finds that AUSA McMahon is not a material witness in this case.

B.         AUSA McMahon as a disinterested prosecutor




156
      See Case No. 16-CR-175, Rec. Doc. 198.
157
      Rec. Doc. 30 at 3.
158
      Rec. Doc. 40 at 5.
159
      Case No. 16-CR-175, Trial Transcript, In Chambers Conference at p. 12–17 (Apr. 25, 2018).

                                                         26
            In the alternative, Beaulieu alleges that AUSA McMahon should be disqualified because

he is not a disinterested prosecutor.160 In support, Beaulieu points to comments made by AUSA

McMahon at the May 15, 2018 hearing regarding whether the Court should set this matter for a

jury trial.161 Specifically, Beaulieu points to AUSA McMahon’s comment that Beaulieu’s offense

“was disrespectful to the Court and to the very system of justice. We can’t just have that. The order

of contempt, it invalidates the Court’s authority.”162 Beaulieu also points to AUSA McMahon’s

statements that “an appropriate sentence would be that of the maximum for obstruction of justice,”

and “this is no light matter and we recommend a 5-year sentence for Mr. Beaulieu.” 163

Additionally, Beaulieu alleges that AUSA McMahon “improperly tried to get the Court to proceed

directly to sentencing on this contempt matter” based on his comment that “[t]he Court in this

context, the Court may consider what occurred in its presence without the need for further

testimony.”164

            Further, Beaulieu points to AUSA McMahon’s statements at the September 19, 2018 bond

hearing on this matter that Beaulieu was a “danger to the community.”165 Beaulieu alleges that

these statements collectively show AUSA McMahon’s “overzealousness” and demonstrate he

cannot serve as a “disinterested” prosecutor in this matter.166


160
      Rec. Doc. 22-1 at 5.
161
      Id. at 6.
162
      Id. (citing Rec. Doc. 4 at 4).
163
      Id. (citing Rec. Doc. 4 at 4).
164
      Id. at 8 (citing Rec. Doc. 4 at 8).
165
      Id. at 7 (citing Rec. Doc. 19).
166
      Id. at 7–8.

                                                 27
            Beaulieu also argues that AUSA McMahon is not a disinterested prosecutor as evidenced

by his alleged “defamatory statements” regarding an alleged conspiracy between former defense

counsel Cimino and current defense counsel in this case.167 AUSA McMahon alleges in the United

States’ opposition to the previously decided Brady motion that there was no “complete” immunity

letter and that “the collaboration of attorneys Marshall and Cimino to foist the bogus affidavit on

the Court [stating or implying otherwise] is a serious matter: they are perpetrating a fraud.”168

Beaulieu argues that AUSA McMahon’s assertions of conspiratorial fraud are proven false because

Cimino made arguments regarding an initial “complete” immunity letter in a June 28, 2018

memorandum on the record, which predates current defense counsel’s involvement in the case.169

Beaulieu alleges that AUSA McMahon’s arguments on this matter demonstrate he is not a

“disinterested prosecutor.”170

            Regarding the responsibilities of a prosecutor, the Supreme Court has declared that:

            The United States Attorney is the representative not of an ordinary party to a
            controversy, but of a sovereignty whose obligation to govern impartially is as
            compelling as its obligation to govern at all; and whose interest, therefore, in a
            criminal prosecution is not that it shall win a case, but that justice shall be done. As
            such, he is in a peculiar and very definite sense the servant of the law, the twofold
            aim of which is that guilt shall not escape nor innocence suffer.171

This distinctive role of the prosecutor is further expressed in the “Criminal Justice Standards for

the Prosecution Function” from the American Bar Association, which states “[t]he prosecutor is


167
      Rec. Doc. 40 at 6.
168
      Rec. Doc. 29 at 5.
169
      Id. (citing Rec. Doc. 5 at 2).
170
      Id. at 7.
171
      Berger v. United States, 295 U.S. 78, 88 (1935).

                                                         28
an administrator of justice, a zealous advocate, and an officer of the court. The prosecutor’s office

should exercise sound discretion and independent judgment in the performance of the prosecution

function.”172 This being said, the Supreme Court has recognized that “[i]n an adversary system,

[prosecutors] are necessarily permitted to be zealous in their enforcement of the law.”173

           Of relevance to the instant motion, the United States Supreme Court has specifically stated

that a prosecutor should be a “disinterested” advocate. 174 The Fifth Circuit has echoed this

sentiment, stating “there must actually be an independent prosecutor of some kind, because the

district court is not constitutionally competent to fulfill that role on its own” in the context of a

criminal contempt case. 175 A disinterested prosecutor is one that does not have any personal

interest in the case, thus, federal prosecutors are prohibited from representing the Government in

any matter in which they, their family, or their business associates have any interest. 176

Furthermore, ABA Model Rule of Professional Conduct 3.8, contains numerous provisions dealing

with conflicts of interest that would conflict with a prosecutor’s duty to proceed as a disinterested

advocate.

           For example, in Young v. United States ex rel Vuitton et Fils S.A., a case cited by Beaulieu

here, the Supreme Court stated that an attorney would be “interested” if he or she tried to prosecute

a civil case and a contempt charge arising from the violation of a court order in that civil case.177


172
      American Bar Association, Criminal Justice Standards for the Prosecution Function, Standard 3-1.2.
173
      Marshall v. Jerrico, Inc., 446 U.S. 238, 248 (1980).
174
      Young v. U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787, 804 (1987).
175
      Crowe v. Smith, 151 F.3d 217, 227–28 (5th Cir. 1998).
176
      18 U.S.C. § 208(a).
177
      Young., 481 U.S. at 804.
                                                             29
In that case, the Supreme Court stated that the prosecutor may be improperly motivated to pursue

the criminal case to benefit his client in the underlying civil case.178 Likewise, in United States ex

rel. S.E.C. v. Carter, another case cited by Beaulieu, the Fifth Circuit held that the district court

acted in error by appointing attorneys who prosecuted an underlying civil case to also prosecute a

criminal defense charge arising from that civil case. 179 Similarly, in Crowe v. Smith, which

Beaulieu also cites, the Fifth Circuit found an attorney was not disinterested when he was

appointed to prosecute a criminal contempt charge while concurrently representing a party in the

underlying civil matter.180

            All of these cases dealt with attorneys who were interested in the outcome of a criminal

contempt case because they represented parties in the underlying civil case and thus had a potential

pecuniary interest in the outcome. The present matter is distinguishable. AUSA McMahon is a

federal prosecutor who has no personal interest in the outcome of the underlying case. As AUSA

McMahon points out in the United States’ opposition to the current motion: “no such looming

conflict exists with me: I have no intention to sue Beaulieu civilly nor does the prosecution for

contempt promise any extraneous benefit to me.”181 Instead, AUSA McMahon’s only interest “is

not that [he] shall win a case, but that justice shall be done.”182 Supporting this argument, the Fifth

Circuit has recognized that in similar cases, “[t]he prospect of interested decisionmaking and of



178
      Id.
179
      United States ex rel. S.E.C. v. Carter, 907 F.2d 484 (5th Cir. 1990).
180
      Crowe, 151 F.3d at 227–28.
181
      Rec. Doc. 30 at 4.
182
      See Berger, 295 U.S. at 88.

                                                            30
the appearance of impropriety is substantially lessened where the U.S. Attorney retains control of

the prosecution in which the agency attorneys participate.”183

           AUSA McMahon’s statements that Beaulieu cites do not demonstrate any personal bias in

this case either. AUSA McMahon’s comments from the May 15, 2018 hearing were made to

inform the Court and Beaulieu that the Government intended to try Beaulieu’s offense as a serious

crime, punishable by a sentence of more than six months imprisonment.184 In support of the United

States’ position, AUSA McMahon cited several cases, including a Fifth Circuit case, where

contemnors were sentenced to a term of imprisonment of five years for refusing to testify and

analogized the facts of those cases to the one presently before the Court.185 AUSA McMahon did

not make any improper arguments at this hearing or in any subsequent appearances before this

Court.

           Beaulieu’s additional allegations are also unsupported by the record. Specifically there is

no support for arguments that (1) AUSA McMahon “improperly” tried to direct the Court to

proceed to sentencing, (2) AUSA McMahon was overzealous in advocating that Beaulieu was a

“danger to the community” at his bond hearing, and (3) AUSA McMahon is not disinterested based

on statements regarding a false affidavit in relation to former and current defense counsel in this

case. AUSA McMahon has acted within his rights and obligations as a “zealous advocate” on

behalf of the United States in this case.186 His arguments have been supported by relevant case



183
      Carter, 907 F.2d at 487 (quoting FTC v. American National Cellular, 868 F.2d 315, 320 (9th Cir.1989)).
184
      Rec. Doc. 4.
185
    Id. at 4 (citing United States v. Patrick, 542 F.2d 381 (7th Cir. 1976); United States v. Berardelli, 565 F.2d 24 (2nd
Cir. 1977); United States v. Brummitt, 665 F.2d 521 (5th Cir. 1981)).
186
      Marshall, 446 U.S. at 248.
                                                           31
law and the record before this Court. There is no indication that he cannot continue to serve as a

“disinterested” prosecutor based on his behavior at this time.

                                                 V. Conclusion

           In conclusion, Beaulieu presents no evidence that AUSA McMahon is a necessary

material witness or that he cannot serve as a disinterested prosecutor in the present case.187

AUSA McMahon has served the United States as a zealous advocate and has responsibly

proceeded before this Court, grounding his arguments in law and fact. Accordingly,

           IT IS HEREBY ORDERED that the “Motion to Disqualify Counsel”188 is DENIED.

           NEW ORLEANS, LOUISIANA, this ______
                                          5th day of December, 2018.



                                                               _________________________________
                                                               NANNETTE JOLIVETTE BROWN
                                                               CHIEF JUDGE
                                                               UNITED STATES DISTRICT COURT




187
    Beaulieu also makes a cursory claim, contained in two sentences, that all prosecutors involved in this case should
be disqualified as witnesses to the underlying matter. Rec. Doc. 40 at 5. However, Beaulieu provides no explanation
for why other prosecutors are necessary witnesses or why these prosecutors are not disinterested. Therefore, the Court
is only considering the motion as it pertains to AUSA McMahon.
188
      Rec. Doc. 22.
                                                         32
